     8:19-cr-00181-DCC         Date Filed 06/08/20      Entry Number 631       Page 1 of 1




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENWOOD DIVISION

United States of America,                    )
                                             )
                                             )
v.                                           )
                                             )              Cr. No.: 8:19-cr-00181
Jamal Demarcus Latimer                       )

                            STATUS REPORT FOR SENTENCING

       Defendant, Jamal Demarcus Latimer, by and through the undersigned counsel, hereby

submits this Status Report pursuant to this Court’s order of June 1, 2020.

       1. Mr. Latimer entered a guilty plea on October 16, 2019; therefore, speedy trial is not

           an issue.

       2. Mr. Latimer opposes a video sentencing and would request an in-person sentencing.

                                                     Respectfully Submitted,

                                                     s/Stephanie Rainey
                                                     Fed. I. D. No.: 7768
                                                     Rainey & Brown, PA
                                                     145 N. Church Street, Suite 210
                                                     Spartanburg, SC 29306
                                                     Phone: (864) 573-7531
                                                     Fax: (864) 573-7660

                                                     Attorney for Jamal Demarcus Latimer

June 8, 2020
